On December 18, 1928, claimant was working for his employer who had a special *798contract for the removal of cemeteries at the site of the Conldingville dam. A large boom got out of control and caused claimant to be jerked suddenly down a number of concrete steps. Claimant’s back was injured, and later a tumor developed on the spine which required an operation, resulting in an injury to the nerves, and loss of feeling in the lower legs and feet, as well as other disabilities of a permanent nature. An award was made, and an appeal therefrom was taken, which was affirmed in this court and in the Court of Appeals. On that appeal the parties stipulated that the only question to be raised by the appellants was one of coverage. On the hearings following the appeal the appellants raised the question of causal relation between the injury and the tumor on the spine, and, therefore, between the injury and the present condition, not questioning claimant’s disability. The Industrial Board refused to receive or consider testimony on the question of causal relation on the ground that the original award was based on causal relation, and that the appellants waived that question in making the stipulation on the former appeal. If the question of causal relation was present on the hearings following the appeal, it was present also when the stipulation was made. The Board was justified in refusing to re-examine that issue, as issues should be raised collectively and not seriatim. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.